DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 3, 17, and 20. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations "the first diameter area" and “the second diameter area” in line 14. There is insufficient antecedent basis for these limitations in the claim because neither “the first diameter area” nor “the second diameter area” are defined prior to their recitation in line 14 of claim 17.
Furthermore, it is unclear what “the first diameter area” and “the second diameter area” are intended to mean. It is unclear if “the first diameter area” is the same as “the first diameter” or is the cross-sectional area formed by the first portions of the lumen, 
Additionally, claim 17 recites that “the second diameter is smaller than both the first diameter area and the second diameter area” in lines 13 and 14. Even with the interpretation in the previous paragraph, this is indefinite because it is unclear how the second diameter could be smaller than itself. Claim 17 recites a third portion of the lumen, with a corresponding third diameter. Claim 20 likewise recites a lumen with first, second, and third diameters, and recites that “the second diameter is smaller than both the first diameter and the third diameter” in lines 10 and 11. For the purpose of examination, lines 13 and 14 of claim 17 were interpreted as though they recited a similar limitation to claim 20, that “the second diameter is smaller than both the first diameter and third diameter”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (U.S. Patent No. 4,863,439) in view of Hahn (U.S. Patent Application Publication No. 2007/0225636).
Regarding claim 1, Sanderson discloses a suction instrument (Fig. 1, feat. C; Col. 1, lines 28-53; Col. 3, lines 1-11), comprising: (a) a grip portion (Figs. 4-7, feats. 30 and 50; Col. 3, lines 12-21) comprising a suction port (Fig. 5, feat. 56; Col. 4, lines 35-45), wherein the grip portion defines a first lumen (Please see Annotated Fig. 1, feat. A) and a proximal step-down lumen terminating into a proximal end (Figs. 6 and 7, feat. 54; Annotated Fig. 1, feat. B; Col. 4, lines 35-45), wherein the proximal step-down lumen is in communication with the first lumen (Annotated Fig. 1, feats. A and B), wherein the first lumen has a first diameter (Annotated Fig. 1, feat. A), wherein the proximal step down lumen has a second diameter smaller than the first diameter (Annotated Fig. 1, feat. B); and (b) a cannula extending distally from the grip portion (Figs. 4 and 5, feat. 10; Col. 3, lines 1-11), wherein the cannula defines a second lumen in fluid communication with the first lumen of the grip portion (Fig 5, feat. 12; Col. 3, lines 1-11), wherein the cannula comprises: (i) a proximal portion connected to the grip portion (Annotated Fig. 1, feat. D; Col. 3, lines 12-21), wherein the proximal portion of the cannula defines a first portion of the second lumen (Annotated Fig. 1, feat. D), wherein the first portion of the second lumen has a first cross-sectional area (Annotated Fig. 1, feat. D).

    PNG
    media_image1.png
    442
    508
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from figures 6 and 7 of Sanderson (U.S. Patent No. 4,863,439).)]Sanderson does not disclose that the cannula comprises a distal portion terminating into an open distal end, that the distal portion of the cannula defines a second portion of the second lumen, that the second portion of the second lumen has a second cross-sectional area, or that the second cross-sectional area is smaller than the first cross-sectional area.
Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Hahn teaches that a small diameter suction inlet minimizes blockages caused by suctioned debris (Paragraphs 0005, 0006, 0008, and 0013). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Sanderson so a distal portion terminating into an open distal end, that the distal portion of the cannula defines a second portion of the second lumen, that the second portion of the second lumen has a second cross-sectional area, and that the second cross-sectional area is smaller than the first cross-sectional area in order to minimize blockages caused by suctioned debris as taught by Hahn.
Regarding claim 2, Sanderson in view of Hahn discloses the suction instrument of claim 1. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Therefore, Sanderson in view of Hahn discloses that the second cross-sectional area is located at the open distal end of the cannula.
Regarding claim 3, Sanderson in view of Hahn discloses the suction instrument of claim 1. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Therefore, Sanderson in view of Hahn discloses that the cannula further comprises a tapered interior surface.
Regarding claim 4, Sanderson in view of Hahn discloses the suction instrument of claim 3. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Therefore, Sanderson in view of Hahn discloses that the tapered interior surface extends between the first cross-sectional area and the second cross-sectional area.
Regarding claim 5, Sanderson in view of Hahn discloses the suction instrument of claim 4. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Therefore, Sanderson in view of Hahn discloses that the tapered interior surface defines the second lumen.
Regarding claim 6, Sanderson in view of Hahn discloses the suction instrument of claim 1. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Hahn teaches that the suction inlet is tubular and has a diameter, which implies a circular cross-section (Paragraph 0023). Therefore, Sanderson in view of Hahn discloses that the first cross-sectional area forms a circle.
Regarding claim 7, Sanderson in view of Hahn discloses the suction instrument of claim 6. As discussed above, Hahn teaches a surgical suction device (Abstract) with a small diameter suction inlet (Fig. 3, feat. 22; Paragraph 0023) and a large diameter outlet (Fig. 3, feat. 32; Paragraph 0023) for interfacing with a handpiece (Fig. 3, feat. 36; Paragraph 0024). Hahn teaches that the suction inlet is tubular and has a diameter, which implies a circular cross-section (Paragraph 0023). Therefore, Sanderson in view of Hahn discloses that the second cross-sectional area forms a circle
Regarding claim 8, Sanderson in view of Hahn discloses the suction instrument of claim 1. Sanderson further discloses that the proximal portion of the cannula has a first thickness (Fig. 1, feat. 10).
Regarding claim 9, Sanderson in view of Hahn discloses the suction instrument of claim 8. Sanderson further discloses that the distal portion of the cannula has a second thickness (Fig. 1, feat. 10).
Regarding claim 12, Sanderson in view of Hahn discloses the suction instrument of claim 1.
Hahn further teaches that a surgical suction device that comprises a curved or bent section allows for a more relaxed and natural positioning of a surgeon’s hand during surgery (Fig. 1, feat. 28; Paragraphs 0005 and 0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Sanderson in view of Hahn so that the cannula includes a bent region located between the proximal portion and the distal portion in order to allow for a more relaxed and natural positioning of a surgeon’s hand during surgery as taught by Hahn.
Regarding claim 14, Sanderson in view of Hahn discloses the suction instrument of claim 1. Sanderson further discloses that the suction port comprises a barbed feature (Fig. 1, feat. 56; Col. 4, lines 35-57).
Regarding claim 15, Sanderson in view of Hahn discloses the suction instrument of claim 1. Sanderson further discloses that the first lumen comprises a third-cross sectional area 
Regarding claim 16, Sanderson in view of Hahn discloses the suction instrument of claim 1. Sanderson discloses that the diameter of the first lumen (Annotated Fig. 1, feat. A) is larger than the diameter of the lumen of the cannula (Annotated Fig. 1, feat. D). As discussed above, Hahn teaches a cannula comprising a tapered suction member with a small diameter suction inlet (Hahn: Fig. 3, feat. 33) and a large diameter outlet (Fig. 3, feat. 32) for interfacing with a handpiece (Fig. 3, feat. 36). Because the end of the suction member taught by Hahn is larger than the suction inlet, if the suction member taught by Hahn was used with the instrument disclosed by Sanderson, the first lumen would be larger than the suction inlet. Therefore, Sanderson in view of Hahn discloses that the third cross-sectional area is larger than the second cross-sectional area.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (U.S. Patent No. 4,863,439) in view of Hahn (U.S. Patent Application Publication No. 2007/0225636) and in further view of Kucklick et al. (U.S. Patent Application Publication No. 2005/0043682).
Regarding claim 10, Sanderson in view of Hahn discloses the suction instrument of claim 9. Sanderson in view of Hahn does not disclose that the first thickness is greater than the second thickness.
Kucklick teaches a flexible plastic cannula and instrument port for draining or introducing fluid to a surgical site (Paragraph 0007; Paragraph 0009). Kucklick teaches that the thickness (Fig. 3, feat. t) of the cannula decreases along the distal length of the cannula (Paragraph 0032) which advantageously increase the flexibility of the distal portion of the cannula (Paragraph 0007). This allows the cannula to avoid the pitfalls prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Sanderson in view of Hahn so that the first thickness is greater than the second thickness so that the cannula increases in flexibility along its distal length and does not bruise or puncture tissue as taught by Kucklick.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (U.S. Patent No. 4,863,439) in view of Hahn (U.S. Patent Application Publication No. 2007/0225636) and in further view of Sundt (4,878,900).
Regarding claim 11, Sanderson in view of Hahn discloses the suction instrument of claim 9. Sanderson in view of Hahn does not disclose that the second thickness is greater than the first thickness.
Sundt teaches a probe and suction device for use during surgery (Abstract) comprising a suction member (Figs. 2 and 5, feat. 11; Col. 2, lines 7-20) with a thickened and blunted tip (Fig. 5, feat. 27; Col. 3, lines 18-27). Sundt teaches that a thickened and blunted tip helps to prevent damage to delicate tissue during surgery (Col. 3, lines 18-27). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Sanderson in view of Hahn so that the second thickness is greater than the first thickness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanderson (U.S. Patent No. 4,863,439) in view of Hahn (U.S. Patent Application Publication No. 2007/0225636) and in further view of Linde et al. (U.S. Patent Application Publication No. 2013/0090665).
Regarding claim 13, Sanderson in view of Hahn discloses the suction instrument of claim 12. Sanderson in view of Hahn does not disclose that the bent region forms a 90-degree angle between the proximal portion and the distal portion.
Linde teaches a suction device for removing tonsil debris (Paragraph 0006). Linde teaches that the device comprises a hollow arm (Fig. 1, feat. 14) which provides suction at its tip (Paragraphs 0018-0019) in order to remove debris. Linde teaches that the arm is positioned at a right angle with respect to the grip portion of the device so that the line of sight of the user is not impeded by the grip portion of the device (Paragraph 0024). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Sanderson in view of Hahn so that the bent region forms a 90-degree angle between the proximal portion and the distal portion so that the line of sight of the user is not impeded as taught by Linde.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (U.S. Patent Application Publication No. 2006/0249161) in view of Lee (U.S. Patent Application Publication No. 2008/0177251).
Regarding claim 17, Waters discloses a suction instrument (Fig. 1, feat. 20; Paragraph 0027), comprising a cannula dimensioned for insertion into a nasal cavity of a patient (Fig. 1, feat. 22; Paragraphs 0005 and 0027), wherein the cannula defines a lumen (Fig. 3, feat. 42; Paragraph 0031).
Waters does not disclose that the cannula comprises a proximal portion, wherein the proximal portion of the cannula defines a first portion of the lumen, wherein the first portion of the lumen has a first diameter or a distal portion and terminating into an open distal end, wherein the distal portion of the cannula defines a second portion of the lumen located at the open distal end and a third portion of the lumen extending proximally from the second portion, wherein the distal portion comprises a radial step surface connecting the second portion with the third portion, wherein the second portion of the lumen has a second diameter, wherein the third portion of the lumen has a third diameter, wherein the second diameter is smaller than both the first diameter and the third diameter.
Lee teaches a suction device for surgery (Abstract) comprising a tapered suction tube (Fig. 4, feat. 20) with a small diameter suction end (Fig. 4, feat. 22) and a large diameter end for attaching to a handpiece (Fig. 4, feat. 21; Paragraph 0022). The suction end of the cannula further comprises a tapered portion (Fig. 6, feat. 23) with an externally curved inverting corner (Fig. 6, feat. 232) and an internally curved inverting corner (Fig. 6, feat. 233) that further narrows the internal diameter of the suction inlet (Paragraph 0022). Lee teaches that the narrowed suction inlet and tapered suction tube prevents clogging of the suction device and improves the smoothness of the applied suction (Paragraph 0022). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Waters so that the cannula comprises a proximal portion, wherein the proximal portion of the cannula defines a first portion of the lumen, wherein the first portion of the lumen has a first diameter and a distal portion and terminating into an open distal end, wherein the distal portion of the cannula defines a second portion of the lumen located at the open distal end and a third portion of the lumen extending proximally from the second portion, wherein the distal portion comprises a radial step surface connecting the second portion with the third portion, wherein the second portion of the lumen has a second diameter, wherein the third portion of the lumen has a third diameter, wherein the second diameter is smaller than both the first diameter and the third diameter as taught by Lee in order to prevent clogging of the suction device and so that the suction device provides smooth suction.
Regarding claim 18, Waters in view of Lee discloses the suction instrument of claim 17. As discussed above, Lee teaches a suction device for surgery (Abstract) comprising a tapered suction tube (Fig. 4, feat. 20) with a small diameter suction end (Fig. 4, feat. 22) and a large diameter end for attaching to a handpiece (Fig. 4, feat. 21; Paragraph 0022). Therefore, Waters in view of Lee discloses that the cannula further comprises a tapered interior surface extending between the proximal portion and the distal portion.
Regarding claim 19, Waters in view of Lee discloses the suction instrument of claim 18. As discussed above, Lee teaches a suction device for surgery (Abstract) comprising a tapered suction tube (Fig. 4, feat. 20) with a small diameter suction end (Fig. 4, feat. 22) and a large diameter end for attaching to a handpiece (Fig. 4, feat. 21; Paragraph 0022). Lee further teaches that the suction tube of the suction device the tapered interior surface extends along a constant angle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Waters et al. (U.S. Patent Application Publication No. 2006/0249161) in view of Lee (U.S. Patent Application Publication No. 2008/0177251) and in further view of Linde et al. (U.S. Patent Application Publication No. 2013/0090665).39
Regarding claim 20, Waters discloses a suction instrument (Fig. 1, feat. 20; Paragraph 0027), comprising a cannula dimensioned for insertion into a nasal cavity of a patient (Fig. 1, feat. 22; Paragraphs 0005 and 0027), wherein the cannula defines a lumen (Fig. 3, feat. 42; Paragraph 0031).
Waters does not disclose that the cannula comprises a proximal portion, wherein the proximal portion of the cannula defines a first portion of the lumen, wherein the first portion of the lumen has a first diameter, a distal portion and terminating into an open distal end, wherein the lumen associated with the distal portion comprises a second diameter associated with the open distal end, a radial-step down surface located proximal relative to the second diameter, and a third diameter located proximal relative to the radial-step down surface, wherein the second diameter is smaller than both the first diameter and the third diameter, or a bent portion located between the proximal portion and the distal portion.
As discussed above, Lee teaches a suction device for surgery (Abstract) comprising a tapered suction tube (Fig. 4, feat. 20) with a small diameter suction end (Fig. 4, feat. 22) and a large diameter end for attaching to a handpiece (Fig. 4, feat. 21; prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Waters so that the cannula comprises a proximal portion, wherein the proximal portion of the cannula defines a first portion of the lumen, wherein the first portion of the lumen has a first diameter and a distal portion and terminating into an open distal end, wherein the lumen associated with the distal portion comprises a second diameter associated with the open distal end, a radial-step down surface located proximal relative to the second diameter, and a third diameter located proximal relative to the radial-step down surface, wherein the second diameter is smaller than both the first diameter and the third diameter as taught by Lee in order to prevent clogging of the suction device and so that the suction device provides smooth suction.
As discussed above, Linde teaches a suction device for removing tonsil debris (Paragraph 0006). Linde teaches that the device comprises a hollow arm (Fig. 1, feat. 14) which provides suction at its tip (Paragraphs 0018-0019) in order to remove debris. Linde teaches that the arm is positioned at a right angle with respect to the grip portion of the device so that the line of sight of the user is not impeded by the grip portion of the prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction instrument disclosed by Waters in view of Lee so that the cannula comprises a bent portion located between the proximal portion and the distal portion so that the line of sight of the user is not impeded as taught by Linde.
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, with respect to the rejections of claims 1-9, 11, 12, and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Sundt, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Sundt in view of Kucklick, the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Sundt in view of Linde, and the rejections of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Sundt in view of Waters have been fully considered and are persuasive in light of the amendments to claims 1, 17, and 20. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection have been made of claims 1-9, 12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Sanderson in view of Hahn, of claim 10 under 35 U.S.C. 103 in further view of Kucklick, of claim 11 under 35 U.S.C. 103 in further view of Sundt, of claim 13 under 35 U.S.C. 103 in further view of Linde, of claims 17-19 under 35 U.S.C. 103 as being unpatentable over Waters in view of Lee, and of claim 20 under 35 U.S.C. 103 as being unpatentable over Waters in view of Lee and in further view of Linde.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781